Citation Nr: 1721845	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-40 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 2003 to April 2004 with additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Board videoconference hearing in July 2015 and a copy of that transcript is of record. 

In a January 2015 rating decision, the RO granted a 30 percent rating for the Veteran's PTSD, effective March 18, 2014.  

In a November 2015 decision, the Board granted a 30 percent rating for the entire appeal period, but no higher, for the Veteran's PTSD.  The Board also denied service connection for a right ear disability and granted service connection for left ear hearing loss and tinnitus.  The Board also remanded the issues of entitlement to service connection for a bilateral knee disability, right hip/thigh disability, and right wrist disabilities as well as entitlement to service connection for a shoulder condition, right (now claimed as slap tear and torn rotator cuff) and entitlement to a temporary total evaluation based on surgery for a right shoulder condition and need for convalescence for further development.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (JMR), the Court vacated and remanded only the portion of the Board's decision that denied a rating in excess of 30 percent back to the Board for further development.  The Board notes that the development for the issues remanded in the November 2015 decision has not yet been completed.  Therefore, those issues will not be addressed in this decision.  
The Veteran's claim was processed using the Veterans Benefits Management System (VBMS) and a review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's claim for a higher rating for PTSD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any that have not been requested or obtained. 

In regards to his claim for an increased evaluation for PTSD, the Veteran was afforded VA examinations in November 2008 and March 2014.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran has not alleged any material change in his PTSD since his most recent VA examination.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 
The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Turning to the evidence of record, VA treatment records dated December 2007 to 2014 show that the Veteran reported problems with nightmares, insomnia, irritability, outbursts of anger at work and at home, hypervigilance, startle reflex, impaired concentration, recurrent intrusive memories, numbing of emotions, and efforts to avoid thoughts about his deployment.  The Veteran repeatedly denied suicidal ideation, homicidal ideation, auditory hallucinations and visual hallucinations. 

The Veteran reported that he worked full time at a steel mill as a "refractory man". The Veteran reported that he works more than 55 hours per week due to the demanding nature of his job and the inflexibility of his supervisor.  The Veteran reported that he was competent at his job when he was not being pressured by his supervisors.
The Veteran reported relationship problems with his wife. The Veteran reported he has several hobbies he enjoys. The Veteran also reported that he hunts, hangs out with friends, and goes to the rifle range. The Veteran described having a good relationship with his parents, having three siblings and a strong network of friends. The Veteran eventually reported that he divorced his first wife in 2012 and was in a new relationship. The Veteran also reported that he and his new girlfriend were having problems due to his "problem with pornography".  The Veteran also reported an increase in symptoms like nightmares. 

The Veteran was repeatedly noted as alert, attentive and oriented by three.  The Veteran's grooming was repeatedly noted as appropriate.  His speech was noted as normal rate and rhythm and his language was intact.  His mood was dysphoric and euthymic and his affect was noted as congruent.  His thought process and associations were normal and there was no unusual thought content.  His insight was noted as fair, his judgment was noted as good and his memory was noted as intact. The Veteran was assigned GAF scores of 55, 80, and 87.

The Veteran was afforded a VA examination in November 2008. The Veteran reported nightmares, not being able to sleep, anger, startled easily, and hypervigilance.  The Veteran reported that the symptoms were constant.  He reported that the symptoms affect his total daily functioning due to the Veteran being mistrustful of people. 

The Veteran reported that his work was affected because he does not trust that his coworkers will be there to help him in the dangerous type of work he does.  The Veteran reported that he has had trouble sleeping for five years.  The Veteran reported that he awakes in the middle of the night and has flashbacks.  The Veteran reported that since service he has worked as a steel worker for two years.  The Veteran reported that his relationship with his supervisor and co-workers was good.  The Veteran reported that prior to that he worked in management at auto zone for 18 months and the relationship with his supervisor and co-workers was good.  The Veteran also reported that he worked as a cabinet builder for 10 months and the relationship with the supervisor was fair and the relationship with his co-workers was good.  The Veteran reported that at this employment he had disputes with his supervisor. 

The Veteran reported that the relationship with his mother and father was good. He reported that he had three siblings and the relationship was fair because there was rivalry between the Veteran and his siblings.  The Veteran reported that he was married and the relationship was good.  He reported that he has children and the relationship with them was very good.  The Veteran reported that since he developed his mental condition there have been major changes in his daily activities, such as a lack of sleep.  The Veteran reported that there had not been any major social function changes since he developed his mental condition.

On mental status examination the Veteran's orientation was within normal limits. His appearance, hygiene, and behavior were appropriate.  His affect and mood were normal.  His communication, speech, and concentration were within normal limits.  The Veteran denied panic attacks and there was no suspiciousness present.  There was no delusional history present.  At the time of examination, there were no delusions observed.  Hallucination history was present occasionally, including hearing his name called.  At the time of examination, there was no hallucination observed.  Obsessional rituals were absent and his thought processes were appropriate.  His judgment was not impaired and his abstract thinking was normal. His memory was within normal limits.  Suicidal ideation and homicidal ideation were absent. The examiner assigned a GAF score of 87. 

The examiner noted that the Veteran's mistrust of people affected his work and interpersonal relationships.  The examiner noted that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included no real employment changes.  The examiner noted that the Veteran's sleep problems affected his quality of life.  The examiner noted that mentally the Veteran did not have difficulty performing activities of daily living.  The examiner stated that the best description of the Veteran's current psychiatric impairment was that his psychiatric symptoms were mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The examiner noted that the Veteran had no difficulty understanding commands.  The examiner also noted that the Veteran did not appear to pose any threat of danger or injury to self or others. 

On his September 2010 VA Form 9, the Veteran reported he has memory loss and panic attacks three to four times a week. 

The Veteran was afforded another VA examination in March 2014.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

The Veteran reported that he was divorced and currently living with his fiancé, their child, and her three children.  The Veteran reported that he separated in 2012 and the divorce was finalized in 2013.  The Veteran reported that they were married for almost eight years and the relationship was estranged for some time.  The Veteran reported that he has two children from that relationship; ages seven and eight.  The Veteran reported that he has regular visitation with his children and reports a good relationship with them.  The Veteran states that the relationship with his family of origin is estranged due to his divorce.  The Veteran reported that he has a few friends.  The Veteran reported that some of his friends are through work and some he has known since high school. The Veteran reported that he has been with his fiancé for two and a half years and they have a 16-month-old child together.  The Veteran denied any major conflicts in the relationship.  The Veteran reported that his free time was spent performing household chores and attending his fiancé's children's activities, such as dance classes.  The Veteran reported that he does not have much time outside of work for leisure activities.

The Veteran reported that since his last examination he took online undergraduate college courses in business.  The Veteran reported that he enrolled in four courses and completed only one. The Veteran reported that his work commitment was interfering with his ability to complete the courses.  The Veteran reported that he has been working in a steel mill with the same company for the past nine years.  The Veteran indicated that they were going to fire him because he was outspoken and has questioned some actions of the supervisors.  The Veteran reported that he feels some of this has to do with differential treatment because he is in the military.  The examiner noted that the Veteran is active in the Army Reserve and the Veteran reported that his employer does not like having to afford leave to complete trainings.  The Veteran also reported that he has had difficulty with other supervisors when they speak to him in foul language, because he does not tolerate it and speaks back in the same manner.  The Veteran reported that he was currently employed on a full-time basis.

The Veteran reported that since his previous examination while at work, noises frequently bring memories and he sometimes "blanks" for a second or two.  The Veteran reported that sometimes he becomes upset and sometimes he becomes "jumpy". The Veteran reported that he can no longer watch combat and some action movies because they are upsetting.  The Veteran reported that he has difficulty being in the dark and will take his dog with him if he has to step out at night.  The Veteran states that he tosses and turns and talks in his sleep about combat experiences two or three times a week.  The Veteran reported that he remembers some nightmares that are combat-related that happen once or twice a week.  The Veteran described periods of road rage where he yells at people and his fiancé usually intervenes.  He reported that he almost hit a few people's cars.  The Veteran reported that he has gotten into arguments at work.  At home, he has attempted to control himself, but notes that he continues to become defensive and often "storms out".  The Veteran acknowledged that he kicked his ex-wife when she hit him.  He reported that he also shoved her on another occasion when she attempted to enter his home.  He denied any other acts of physical aggression.

The Veteran reported that his interest and enjoyment of activities were variable and he has to make a concerted effort to participate in activities.  The Veteran reported that he wants to be by himself sometimes and withdraws.  The Veteran reported that he has panic-like symptoms were he feels intense anxiety, short of breath, and his body twitches.  The Veteran reported that this happens two to three times a week and usually last under five minutes.  The Veteran reported that sometimes, when he is overwhelmed by situations, they can last up to 10 minutes.  The Veteran reported that he sleeps approximately four hours per night and experiences occasional difficulty initiating sleep.  The Veteran reported that he sometimes hears whispers. The Veteran reported that he has some compulsive behaviors, such as having to dial his smartphone in a particular manner or has to eat candy in a certain way.  The Veteran reported that he has not noticed many improvements. 

The examiner noted that per a review of records, the Veteran did not receive mental health treatment from 2008 through June 2011.  The examiner noted that the Veteran was seen in January 2012 for individual psychotherapy due to marital problems and he attended two sessions with his last appointment being in May 2012.  The examiner noted that the Veteran was not prescribed psychotropic medications.  The Veteran reported that one of the reasons he stopped the medications was the sexual side effects, which have resolved since being off the medication.  The Veteran did report that the medications were helpful in managing his irritability. 

The examiner noted that there were no symptoms of generalized anxiety, mania, obsessive/compulsive behaviors, disordered eating, characterological disturbance, somatoform disorders, or cognitive disorders.

The examiner noted that the Veteran grooms and ambulates independently.  He performs household chores, shops, and drives.  The examiner noted that the Veteran manages his medications and schedules his appointments with written reminders.  The Veteran reported that his fiancé manages the household finances.  The Veteran denied any significant legal problems since his previous examination.  The Veteran reported that he drinks sporadically and can consume from six to 12 beers in an occasion.  The Veteran reported that this happens during social occasions. The Veteran denied tobacco and illicit drug use.

The examiner concluded that the Veteran had the following symptoms, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

On mental status examination the Veteran appeared his stated age, was casually dressed in work uniform, and was appropriately groomed.  His gait was unremarkable and he did not require the use of assistive devices.  He was alert and oriented to person, place, time, and situation.  His mood was euthymic and his affect was congruent with mood and topics discussed.  His thoughts were logical and goal-directed.  There was no evidence of delusions or hallucinatory phenomena at the time of the evaluation.  His speech was clear, relevant and coherent.  Immediate recall of three words was 3/3 and three-minute delayed recall was also 3/3.  The Veteran's attention and concentration were variable.  The Veteran appeared anxious and was unable to complete Serial 7s.  Conversely, he was able to perform Serial 3s and spell a five-letter word both forward and backward correctly.  The fund of general knowledge was good.  He was able to name the current and last three US Presidents and to cite a current event.  The Veteran's judgment/reasoning and analytical skills were good, as measured by interpretation of hypothetical situations and a proverbial statement.  His insight appeared fair.  The Veteran denied current suicidal ideation, plan, means, and/or intent.  He also denied homicidal ideation, plan, means and/or intent.  The examiner concluded that the Veteran was not at risk for harm to self or others at the time of this exam.  The examiner noted that the Veteran has intermittent concentration difficulties and social withdrawal. 

The examiner noted that the Veteran's diagnosis of PTSD was continued due to the symptoms outlined above.  The examiner concluded that these symptoms were chronic but mild and had been present since his last exam.  The examiner concluded that the Veteran's psychiatric condition was best described as causing occasional decrease in performance and efficiency although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  The examiner explained that the Veteran had periods of irritability, interpersonal difficulties, and social withdrawal.  The examiner noted that the Veteran has had problems in his working relationships, which have threatened his work.  He has chronic sleep difficulties that affect energy levels.  The examiner noted that the Veteran was able, however, to maintain effective relationships, including his fiancé, care for his child, some co-workers, and friends.  The examiner noted that the Veteran performs daily living activities and has been able to maintain a stable work history.  He is able to understand complex commands, and demonstrates good judgment per his responses during this evaluation. 

At the July 2015 Board hearing, the Veteran testified that he has problems with sleeping, panic attacks at night a couple of times a week, and not really working well with others.  The Veteran reported that he does not have a relationship with his parents anymore.  The Veteran also reported that he cannot watch horror movies anymore either.

Having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period, a 70 percent rating is most appropriate. 

In so finding, the Board does not find that the Veteran has total occupational and social impairment.  The Board notes that for the entire appeal period, the Veteran has had the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; panic attacks more than once per week; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships to include mistrust of his co-workers and verbal altercations with his supervisors; impaired impulse control to include physical altercations with his ex-wife, verbal altercations with supervisors and road rage; auditory hallucinations to include hearing his name called and whispers; periods of interpersonal difficulties, to include with his ex-wife, fiancée, family and coworkers; compulsive behavior in regards to how he uses his smart phone and eats his candy; nightmares; irritability, anger; exaggerated startle response, intrusive memories, impaired concentration, flashbacks, occasional social impairment, physical altercations with his ex-wife and "clinically significant distress or impairment in social, occupational, or other important areas of functioning".

The Board has considered the above noted symptomatology.  However, the Board finds that none of the Veteran's symptoms, alone or together, have been shown to result in total occupational and social impairment.  

With regards to social functioning, the Board acknowledges that the Veteran has reported trust issues and marital problems with his ex-wife, relationship problems with his current fiancée, estrangement from his parents due to his divorce, and a rivalry with his siblings.  However, the Veteran has been in a relationship with his fiancée for over two and a half years.  He reports having visitations with his two children from his previous marriage.  He also reports attending activities for his children and step-children to include dance recitals.  Additionally, although the Veteran reported not having much time for leisure activities outside of household chores due to his work schedule, he has reported he has a few friends from work and high school; he goes hunting, and goes to the rifle range.  

In regard to the Veteran's occupational impairment, the Board acknowledges that the Veteran has reported trust issues with his co-workers and problems with his supervisors that have threatened his job.  However, the record reflects that he has worked in a steel mill for over nine years.  Additionally, the Veteran reported that he enrolled in undergraduate business courses but his work schedule restricted his ability to attend class.  Furthermore, the Veteran has continued service in the Reserves during the course of the appeal.  

The Board acknowledges that the Veteran has also reported that he sometimes has auditory hallucinations in hearing his name or whispers and that he was involved in verbal altercations at work and physical altercations with his ex-wife.  However, the Board finds that his symptoms are not of the frequency and severity as contemplated in the 100 percent rating.  Crucially, the Veteran's hallucinations have not been found to be persistent and the Veteran has not been found to be a persistent danger of hurting himself or others.  

The Board also further notes that the Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three.  The Veteran's speech was noted as clear and understandable and his affect and thought processes were noted as normal.  His associations were appropriate and he denied delusions.  He also denied suicidal ideation and was noted as not a homicidal risk.  Furthermore, the Veteran has reported a consistent work history and denied legal issues.  Consequently, the Board finds that the Veteran's PTSD symptomatology does not result in total occupational and social impairment.

The Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to PTSD based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Instead, the evidence of record shows that the Veteran is currently employed.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

For the entire appeal period an initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


